The election at the beginning of our proceedings of Mr. Kittani of Iraq to the high post of President of the thirty-sixth session of the General Assembly is a tribute to his exceptional qualities as a diplomat and a statesman. A more authoritative voice than my own that of the head of the Congolese delegation, Comrade Pierre Nze, Member of the Political Bureau and Minister for Foreign Affairs could more eloquently have welcomed this signal honor not only to Mr. Kittani personally but also to Iraq, a country friendly to the People's Republic of the Congo. I am happy to extend to him the most cordial congratulations of my delegation and to take this occasion to let him know how particularly pleased we are that our work is being guided by a man already known for his competence and great probity.
258.	I should like to associate myself with the many speakers who have extended to his predecessor, Mr. von Wechmar, well-deserved praise for the brilliant and effective manner in which he discharged his duties as President of the thirty-fifth session.
259.	Finally, above and beyond the ritual aspects of the occasion, I wish to extend a warm welcome to Vanuatu and Belize, which have just been admitted as full Members of the United Nations. „The presence among us of those two States which have only just emerged from colonial darkness bears witness to the substantial decolonization efforts accomplished by the United Nations, which, for 20 years now, has been the focal point of decisive actions that have led to the collapse of citadels of colonialism which only yesterday had been firmly entrenched.
260.	The victory of the peoples of Vanuatu and Belize comes at just the right time to confirm the justice of the national liberation struggle being waged by freedom fighters against colonial oppression and exploitation. The whole humble history of mankind should remind us that when a people is determined to break the humiliating shackles of submission, no force can resist the inexorable whirlwind stirred up by its inflexible determination. The delegation of the Congo wishes to assure the representatives of those two new Member States of its cooperation and solidarity.
261.	The constant quest on the part of my country for increased solidarity and ever greater understanding among nations is justified by our people's conviction that only a dynamic mobilization of all peace-loving peoples can stop the advance of aggressive forces which are now giving rise to growing alarm the world over.
262.	Yesterday the weakness of peaceful peoples fostered the outbreak of Nazism and fascism, which were responsible for millions of deaths. Who knows into what catastrophes of history we shall be led tomorrow by the imperialist policy of confrontation which has imbued international relations with the characteristics of the East West tensions, fraught with so many dangers? The arms race is proceeding at a rapid pace. The world looks on powerlessly at a kind of call to arms on the part of the blocs. Instead of the policy of detente, which the non aligned countries have always cherished, we see developing today dangerous dialectics of confrontation. Those who are inclined to welcome unashamedly the intensification of international tension are wrong. Today the problem of how to maintain peace has become, because of the nuclear aspect, a global problem, a problem for all States, large and small.
263.	In this explosive international situation there come into being everywhere hotbeds of tension which are being maintained feverishly, with the object of extending spheres of influence, by increasing the number of military bases in defenseless countries and establishing thinly disguised protectorates.
264.	The case of Africa is one of the most troubling; the threats to that continent take many forms, first of all, there is the persistence of an ecological crisis caused by the encroachment of the desert and the constant drought which gravely affects a number of countries situated between Cape Verde and the Horn of Africa.
265.	The economic threat, for its part, can be seen in the powerful domination exercised by multinational interests, for which Africa is nothing but a reservoir of raw materials and, furthermore, in the extreme weakness of a form of economy which depends strongly on foreign markets.
266.	The political crisis is compounded by a military threat that affects Africa on all sides, one of the most obvious aspects of which is the wanton continuance of the occupation of Namibia by South Africa. Hie increasingly aggressive policy of that racist regime is a matter of grave concern for the whole continent. The continuance of the hateful policy of apartheid and the over-armament of the Pretoria regime, which, in addition to using many other methods of intimidation, is considering resorting to the blackmail of nuclear weapons to defend its anachronistic and anti-human philosophy, constitute flagrant examples of injustice in the world today.
267.	Finally, of all continents, Africa has the greatest number of refugees and the largest number of so-called least developed countries. Praiseworthy efforts have at times been projected, especially as regards the humanitarian aspects or, more generally, the economic and social aspects, to which we shall return later in our statement. As for the necessary prerequisites for the creation of confidence and the most favorable conditions for the establishment of peace in that part of the world, as yet we see no signs that might give cause for optimism.
268.	As long as South Africa, which is racist and colonialist, does not regard itself as an African State with the same concepts of freedom and respect for human dignity as the other African peoples, there can be no doubt that international peace and security will constantly be breached in that area. Against whom, and why, is racist South Africa acquiring nuclear weapons? The unconditional protectors of the champions of apartheid could no doubt provide the international community with a clear response to that agonizing question.
269.	To proceed methodically, we should at least begin by returning Namibia to its people. Security Council resolution 435 (1978) was drafted with that in mind. In the view of my delegation, that is the only pragmatic approach that might pave the way to a just and peaceful solution of the problem of Namibia, which, as every one of us knows, remains essentially a problem of decolonization. We should remember that it is South Africa which unilaterally took the initiative of breaking off the negotiations that were begun by the contact group of five Western countries. That was indeed a serious step, in, the face of which the silence of the international community seems strangely "deafening". My country, of course, encourages any initiative which might bring closer the exercise by the people of Namibia, under the aegis of SWAPO, its only authentic representative, of its right to freedom and independence.
270.	The culmination of the process of decolonization in Namibia would have the initial effect of restoring peace in the southern part of the continent and of enabling the so called front-line African States to concentrate on the essential task of the economic and social development of their countries. However, South Africa, which claims to be a besieged fortress, is opposing the advent of a climate of peace and cooperation in the region, increasing in a disgraceful and criminal manner its aggressive acts against those States which endeavor to implement courageously the relevant resolutions of the Organization with regard to the assistance that all Member States are duty-bound to provide to the Namibian people, whose territory has been transformed by the South African soldiery into a sweatshop, where men, women and children of the heroic Namibian people are suffering helplessly. The latest of these aggressive acts has been directed at the People's Republic of Angola and is continued today through the occupation by Pretoria's army of a part of the territory of a Member State of the United Nations.
271.	In this case scandal and criminality reach the highest point when the international community does not even consider doing anything to dissuade the aggressor.
272.	It might even be concluded from this, as was stated quite rightly by our Minister for Foreign Affairs at the eighth emergency special session [5th meeting], that it seems that Angola is being accused simply because it is implementing the relevant decisions of the Organization by what is its special contribution to the cause of the liberation of colonial countries and peoples.
273.	The Organization has the political and moral duty to act before it is too late to defuse the tension persisting in that part of Africa. The Congolese Government, for its part, supports unreservedly the struggle of the fraternal people of Angola to defend its independence and its territorial integrity. Today, imperialism and its accomplices are crisscrossing Angola with their plots. Their efforts are to no avail because the Angolan people, faithful to the heritage of Aghostino Neto, will take up the challenge and will victoriously defend the gains of its revolution.
274.	My delegation is very pleased to welcome the progress which, after so much suffering and anguish, has just crowned the efforts of the OAU to end the tragedy experienced by the fraternal people of Chad. The Congolese Government supports the praiseworthy efforts of this fraternal country towards reconciliation and national reconstruction. Some of the Western press, accustomed to giving its readers spicy stories about the third world, has recently indulged, in referring to the detachment of Congolese soldiers which, at the urgent request of the QAU, my Government agreed to send to N'Djamena, in hate filled and defamatory articles which show the disdain with which these unworthy journalists regard the countries of Africa, Asia and Latin America, which they consider to be inferior. The Congolese People's National Army is the army of our militant people, and was formed in accordance with the strict precepts of the Congolese Workers' Party. Its mission in Chad was supervised by an outstanding member of our Party and by the Chad Transitional National Union Government during the three months when our troops were constantly confined to the barracks of the N'Djamena police force. In any case, my Government challenges this blinkered press to show the least proof of its fabrications. This slanderous campaign on the part of Western media, directed now at one regime, and now at some other country in the third world, will in no way change the firm, commitment of African States in general and those of Central Africa in particular which stand shoulder to shoulder with our Chadian brothers so that that people can recover, with its independence, people and the pride of place which it occupies in our subregion.
275.	In the northern part of the African continent, the problem of the decolonization of the Western Sahara has created a situation with an extreme degree of antagonism between the various protagonists in the Maghreb. It is gratifying that a referendum on self-determination has been decided upon, to enable the Sahraoui people, after a free and clear choice, to become independent. Whatever happens, Congo joins with the QAU and the United Nations in supporting the common efforts of the two organizations directed towards a just and final settlement of that problem.
276.	The Indian Ocean, although it has been declared by the United Nations to be a "zone of peace", is today the scene of intense military activity. We are witnessing in this area a strengthening of naval fleets and military troops on the part of the great Powers. My Government again supports the efforts of the Organization, which should lead to the holding of conferences so that the Indian Ocean might indeed become a genuine zone of peace. We are convinced that the problem of the Comorian island of Mayotte and that of the Glorieuses islands will soon be subject to positive and sincere negotiations between the French Government on the one hand and the Governments of Comoros and Madagascar respectively.
277.	We cherish the idea of peace in the Middle East, where there still rages increasing violence because of the obdurate refusal of Israel to negotiate with the PLO. The position constantly maintained by my delegation is that the Palestinian issue is at the heart of the entire Middle East tragedy. Hence, any initiative of the "Camp David agreement" type becomes ineffective if it disregards the fundamental inalienable rights of the Palestinian people.
278.	The activities of the Israeli Government, with its serious and repeated acts in violation of international peace and security, are making bad worse, instead of helping to create a climate favorable to constructive negotiations in the quest for conditions for a lasting and final peace in that important part of the world. The bombing of Tamuz in Iraq, the bombing of civilian populations in Beirut in Lebanon, bear the marks of the determination of a Government wrongly bent on practicing a no-holds barred policy.
279.	The case of Kampuchea is typical of the present crisis in international relations. In the face of all the facts, some Member States still want the world to believe that the people of Kampuchea never wished to rid itself, at all costs, of the Pol Pot dictatorship. It is obvious to my delegation that the inappropriate representation of Kampuchea at the United Nations serves as nothing more than a pretext to facilitate an intolerable interference in the internal affairs of that country and to delay as much as possible the dawning of an era of fraternal peace and cooperation in SouthEast Asia.
280.	The orchestrated campaign round the so-called rebel bands which are being armed in full view of the whole world to fight the legal Government of Kampuchea are contrary to all the rules of international law. The Government of the People's Republic of Kampuchea is not only exercising effective authority over the whole national territory, but has since the beginning of the new Republic begun to rebuild the country on the ashes of the genocide perpetrated by Pol Pot. My country hopes that the peoples of SouthEast Asia who, throughout their long and glorious history, have given so many examples of wisdom and political courage to the world, will regain control of themselves and work henceforth in the quest for peaceful solutions to the disputes which are momentarily setting them one against the other.
281.	As regards Korea, here also we fail to see the grounds for a policy of maintaining the division of this great people into two parts, North Korea and South Korea. Congo has always maintained that the United Nations should work towards the creation of conditions leading to a dialog, free from any foreign pressures, between the two parts of Korea. We note that recently there has been a renewal of terror in South Korea against patriots who are in favor of the independence and peaceful reunification of that great country. There must be an end to any foreign interference in the affairs of Korea so that its people may embark upon the path of fraternal and constructive dialog.
282.	Twenty years ago the First Conference of Heads of State or Government of NonAligned Countries met at Belgrade and proclaimed that active international cooperation in the fields of material and cultural exchanges among peoples is an essential means for the strengthening of confidence in the possibility of peaceful coexistence.
283.	Since it did not meet that requirement in time, the world must now deal with a far-reaching economic crisis and grapple with ways and means to facilitate the establishment of a new international economic order. The elements of that new order have already been laid down for the developing countries, in particular in the Group of 77.
284.	The developing countries, which have been fully exposed to the harmful consequences of a particularly unjust order, have for some years been calling for the democratization of international economic relations. Yet those demands are far from being unattainable. Perhaps we could recall a few aspects of the approach of the developing countries, which might be summed up in the following manner.
285.	First, the required improvement in international trade relations must include the necessary stability in the terms of trade, particularly those for primary commodities and a preferential access by the developing countries to the markets of the industrialized countries.
286.	Secondly, we must regulate the flow of foreign private capital and increase the favorable consequences of that flow. Here we come to the question of restricting the activities of transnational corporations and the transfer of technology.
287.	Moreover, it is absolutely necessary that the vicious circle of aid and indebtedness be broken in at least two concomitant ways. In the first place, the developing countries must be provided with an inflow of official capital and, above all, the developed countries must meet their commitment to devote at least 0.7 per cent of their gross national product to development assistance. Some developed countries have already understood that, as shown by the recent position taken in that respect by the new French Government. We commend that Government and urge other developed countries to exert some effort in that direction. In the second place, there must be a moratorium on the debts of the developing countries, which are being literally crushed by the servicing of those debts. Lastly, there must be a democratization of the international monetary system and the decision-making apparatus of certain international institutions.
288.	As can be noted, those measures contain nothing more than a proposal that the wealthy countries should further concern themselves more with the problems of hunger and poverty throughout the world instead, for example, of throwing themselves headlong into the unbridled arms race, which is now swallowing up almost $550 billion a year, and which is continually perfecting armaments for the apocalypse weapons of mass destruction which would destroy all of mankind, such as the neutron bomb, which has been condemned by the overwhelming majority of international public opinion. If only $20 billion annually were devoted to development, who could deny the impact that such a commitment might have on the economy of the countries of the periphery?
289.	After a long period of confrontation and sterile invectives, the NorthSouth dialog seems today to be giving rise to some cautious optimism. This year, the schedule of meetings shows the awareness of the countries in both groups of the interdependency which closely governs the international economy and of the need to come forward, within a reasonable period of time, with a solution in the interests of the parties involved. In May 1981, at the High Level Conference on Economic Cooperation among Developing Countries, held at Caracas, Venezuela, the developing countries drew up proposals for what has been called "SouthSouth economic cooperation". In July of the same year, it was the turn of Ottawa to host a conference of the major industrialized countries, which worked together on the serious problems of development. Recently, at the beginning of September, in Paris, France was host to a United Nations Conference on the Least Developed Countries. In October in Cancun, thanks to the joint initiative of Austria and Mexico, a limited summit meeting will take place, bringing together about 20 heads of State and Government from the center and periphery countries. Lastly, between now and the end of the year, a United Nations conference on development is to be held at United Nations Headquarters in New York.
290.	All that activity is designed to attempt to get the NorthSouth global negotiations under way. No doubt that is a complex area, in which each camp must rise above its self-interests, and where there are at present no grounds for optimism. But what leader, what statesman could remain deaf to that siren call of history to take part in an endeavor to build a more just, fraternal new world?
291.	The time has come for my delegation to congratulate most sincerely the SecretaryGeneral, whose dedication to the cause of peace and the wellbeing of nations, both large and small, is praiseworthy.
292.	The best way to exorcise old ghosts is to draw up as complete a list of them as possible so as to know what to expect. That is what we have attempted to do in the course of this statement.
293.	At a time when great storms are rising on the horizon, we must, all of us together, once and for all, reexamine the causes of the dangers which threaten international peace. The Organization has urgent duties to discharge, crucial problems to solve and dangers to avoid. Let us help it in' good faith through our devotion to the cause of peace—a peace which must become the decisive focal point of international life.
